         Case 5:19-cv-00093-KGB Document 76 Filed 06/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

DANIEL BRYCE HURLBUT                                                                 PLAINTIFF
ADC #658898

v.                            Case No. 5:19-cv-00093-KGB-JJV


MUSSELWHITE, Warden, Grimes Unit,                                                DEFENDANTS
Arkansas Department of Correction, et al.

                                          JUDGMENT

       Pursuant to the Order entered on February 10, 2020, it is considered, ordered, and adjudged

that plaintiff Daniel Bryce Hurlbut’s complaint, as amended, is dismissed without prejudice (Dkt.

No. 54). The relief sought is denied. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that

an in forma pauperis appeal from this Judgment would not be taken in good faith.

       It is so adjudged this 15th day of June, 2021.


                                                                      ________________________
                                                        Kristine G. Baker
                                                        United States District Judge
